         Case: 1:20-cv-06316 Document #: 10 Filed: 11/14/20 Page 1 of 1 PageID #:77


   FI/1L4E D                ER
     11  /2020
                     N        UNITED STATES DISTRICT COURT
   THOMA.SDG . BRUTOC O U R T
           ISTRIC T     FOR THE NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S
                                        EASTERN DIVISION

   Fred L. Nance Jr.                             )
                                                 )       Case No. 20 CV 06316
          Plaintiff,                             )
                                                 )       Honorable Judge: Jorge L. Alonso
                  vs.                            )
                                                 )       Honorable Magistrate Judge:
   Department of Justice, Bureau of Justice      )
   Assistance, Office of Justice Programs,       )       Beth W. Jantz
   EMAGES, Inc., Hattie Wash, Thomas             )
   Bradley, et al.                               )       Courtroom: 1903
                                                 )
          Defendants.                            )


                                        NOTICE OF MOTION

   TO:    Attorney Derrick Thompson          Attorney Janica Pierce Tucker
                              65 East State Street, Suite 1000
                              Columbus, Ohio 43215-4213

   Please be advised on the 14th of November 2020 plaintiff filed his Motion to Deny Pro Hac Vice
   electronically with the court; and on Monday, November 23, 2020, at 9:30 am, plaintiff is
   requesting the Honorable Judge Jorge L. Alonso hears this motion via teleconferencing.


                                    CERTIFICATE OF SERVICE

   The undersigned hereby certifies on November 14, 2020 a copy of the foregoing Notice of
   Motion and Motion to Deny Pro Hac Vice was filed electronically with the court; and copies of
   the aforementioned documents is sent to Attorneys Derrick Thompson and Janica Pierce Tucker
   via email pursuant to the United States District Court for the Northern District of Illinois Eighth
   Amended General Order 20-0012 November 13, 2020 In Re: Coronavirus Covid-19 Public
   Emergency.

   Respectfully submitted

   /s/Fred L. Nance Jr.
   Pro se Plaintiff
   17239 Evans Avenue
   South Holland, Illinois 60473-3436
   (708) 921-1395
   frednance@clickservices.org
